UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-23970 FALCONSTOR SOFTWARE, INC. (Exact name of registrant as specified in its charter) DELAWARE 77-0216135 (State of Incorporation) (I.R.S. Employer Identification No.) 2 Huntington Quadrangle Melville, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:631-777-5188 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ÖNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ÖNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer√Non-Accelerated Filer Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo √ The number of shares of Common Stock outstanding as of October 31, 2011 was 46,882,234. 1 FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES FORM 10-Q INDEX Page PART I. Financial Information 3 Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets at September 30, 2011 3 (unaudited) and December 31, 2010 Unaudited Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and 2010 4 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 44 Item 4. Controls and Procedures 45 PART II. Other Information 45 Item 1. Legal Proceedings 45 Item 1A. Risk Factors 48 Item 5. Other Information 51 Item 6. Exhibits 52 2 Index PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2011 December31, 2010 Assets (unaudited) Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowances of $2,026,620 and $3,242,458, respectively Prepaid expenses and other current assets Inventory Income tax receivable Total current assets Property and equipment, net of accumulated depreciation of $22,189,682 and $19,468,420, respectively Long-term marketable securities Deferred tax assets, net Other assets, net Goodwill Other intangible assets, net Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue, net Total current liabilities Other long-term liabilities Deferred revenue, net Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock - $.001 par value, 2,000,000 shares authorized - - Common stock - $.001 par value, 100,000,000 shares authorized, 54,887,299 and 54,147,234 shares issued, respectively and 46,882,064 and 46,141,999 shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Common stock held in treasury, at cost (8,005,235 and 8,005,235 shares, respectively) ) ) Accumulated other comprehensive loss, net ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 Index FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Product revenues $ Support and services revenues Totalrevenues Cost of revenues: Product Support and service Total cost of revenues 5,052,691 5,224,835 16,144,533 Gross profit $ Operating expenses: Research and development costs Selling and marketing General and administrative Investigation costs - - Restructuring costs - - Total operating expenses Operating loss ) Interest and other (loss) income, net ) Loss before income taxes ) Provision for income taxes Net loss $ ) $ ) $ ) $ ) Basic net loss per share $ ) $ ) $ ) $ ) Diluted net loss per share $ ) $ ) $ ) $ ) Weighted average basic shares outstanding Weighted average diluted shares outstanding See accompanying notes to unaudited condensed consolidated financial statements 4 Index FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended
